Name: 2007/776/EC: Commission Decision of 28 November 2007 amending Council Directive 92/34/EEC to extend the derogation relating to import conditions for fruit plant propagating material and fruit plants intended for fruit production from third countries (notified under document number C(2007) 5693)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  European Union law;  means of agricultural production;  cooperation policy;  trade;  plant product
 Date Published: 2007-11-30

 30.11.2007 EN Official Journal of the European Union L 312/48 COMMISSION DECISION of 28 November 2007 amending Council Directive 92/34/EEC to extend the derogation relating to import conditions for fruit plant propagating material and fruit plants intended for fruit production from third countries (notified under document number C(2007) 5693) (2007/776/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants, intended for fruit production (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) The Commission is required pursuant to Article 16(1) of Directive 92/34/EEC to decide whether fruit plant propagating material and fruit plants produced in a third country and affording the same guarantees as regards obligations on the supplier, identity, characteristics, plant health, growing medium, packaging, inspection arrangements, marking and sealing are equivalent in all these respects to fruit plant propagating material and fruit plants produced in the Community and complying with the requirements and conditions of that Directive. (2) However, the information presently available on the conditions applying in third countries is still not sufficient to enable the Commission to adopt any such decision in respect of any third country at this stage. (3) In order to prevent trade patterns from being disrupted, Member States importing fruit plant propagating material and fruit plants from third countries should continue to be allowed to apply conditions equivalent to those applicable to similar Community products in accordance with Article 16(2) of Directive 92/34/EEC. The period of application of the derogation provided for in Directive 92/34/EEC for such imports should consequently be extended beyond 31 December 2007. (4) Directive 92/34/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Propagating Material and Plants of Fruit Genera and Species, HAS ADOPTED THIS DECISION: Article 1 In the first subparagraph of Article 16(2) of Directive 92/34/EEC, the date 31 December 2007 is replaced by 31 December 2010. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 157, 10.6.1992, p. 10. Directive as last amended by Decision 2005/54/EC (OJ L 22, 26.1.2005, p. 16).